EXHIBIT Sun Healthcare Group, Inc. Announces 2010 Guidance Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Jan. 6, 2010) - Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its 2010 full-year guidance. 2010 Full-Year Guidance The table below sets forth Sun’s 2010 full-year guidance. (Dollars in millions, except EPS) 2010 Full-Year Guidance Low High Revenue $ 1,930.0 $ 1,954.0 EBITDAR $ 244.0 $ 250.0 EBITDA $ 168.2 $ 174.0 Pre-tax earnings $ 69.2 $ 73.8 Income from continuing operations $ 40.8 $ 43.5 Diluted earnings per share $ 0.92 $ 0.98 Diluted weighted average shares 44.5 44.5 EBITDAR margin 12.6 % 12.8 % EBITDA margin 8.7 % 8.9 % “Our 2010 guidance is based on our current assessment of the reimbursement environment,” said Richard K. Matros, Sun’s chairman and chief executive officer. “In formulating our 2010 guidance, we have assumed no increase in Medicaid rates, net of provider taxes. We are offsetting the Medicare market basket rate increase that we expect to receive in the fourth quarter of 2010 with the start-up impact of RUG IV that same quarter. We believe that these rate assumptions, when compared to increases we received in 2009, will result in a year-over-year annual EBITDA reduction of approximately $22 million. We anticipate that the majority of that reduction will be offset by continued improvement in Medicare acuity and the impact of $10 million of reduced costs resulting from our third quarter 2009 organizational restructuring. I am pleased with our operational execution, which translates into our ability to continue delivering strong stable margins in a challenging economic environment.” Sun’s 2010 guidance is based on the continuing operations of the company and the following additional assumptions: · compensation and benefits are expected to increase approximately 3 percent; · center lease costs are expected to increase approximately 3.8 percent: o 1.5 percent for built-in increases o 2.3 percent related to facility modernization in cooperation with certain landlords; · an effective income tax rate of 41 percent and 2010 cash income taxes paid of between $8 million and $10 million; · no additional acquisitions or dispositions; · an average outstanding debt balance of $685 million with an average all-in interest rate of 7.4 percent; · annual increase in depreciation and amortization of $5.0 million; · non-recurring costs in 2010 of $2.5 million associated with completing the installation of the first phase of our new clinical/billing platform, which will be fully implemented and operational in third quarter 2010; and · capital expenditures of between $50 million and $55 million, principally for: o routine maintenance and renovations for facilities and IT systems; o the build-out of 570 suite beds for our Rehab Recovery Suites® in 2010, bringing our total suite bed count up to 2,100 by the end of 2010, an increase of almost 38 percent; and o the completion of our new clinical/billing platform. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc.’s (NASDAQ GS: SUNH) subsidiaries provide nursing, rehabilitative and related specialty healthcare services principally to the senior population in the United States.
